[Letterhead of Baker & McKenzie LLP] VIA EDGAR January 3, 2012 Kevin Woody Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE:Redwood Mortgage Investors VIII, Form 10-K filed April 14, 2011 File No. 000-27816 Dear Mr. Woody: We represent Redwood Mortgage Investors VIII, a California Limited Partnership (the “Partnership”).This letter is in reference to the comment letter, dated December 16, 2011, from the staff of the Securities and Exchange Commission, related to the above filing. The Partnership would like additional time to respond to this comment letter and consequently the Partnership plans to send its response by or before January 13, 2012.Please contact me if this schedule is in any way a problem. Sincerely, /s/ Stephen J. Schrader Stephen J. Schrader SJS/jle
